Order issued November 15, 2012




                                               In The
                                  &fort nI Apprato
                         iffifth Diotrirt uf &cuts at Battao
                                         No. 05-12-00580-CR
                                         No. 05-12-00581-CR


                                        CECIL CAIN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                      Trial Court Cause Nos. F10-53683-Q, F10-53684-Q


                                            ORDER

       These appeals are REINSTATED.

       We VACATE our order of September 12, 2012 requiring the trial court to conduct a hearing

to determine the status of the State's Notice of Intent to Enhance Punishment. Both appellant and

the State have tendered their briefs and motions to extend. Appellant does not raise an issue on

appeal related to the missing notice.

       We GRANT appellant's September 25, 2012 motion to extend the time for filing appellant's

brief We also GRANT the State's October 22, 2012 first motion for extension of time to file the

State's brief

       The appellant's and State's briefs tendered to the Clerk of the Court are DEEMED timely
filed as of the date of this order.


                                      LANA MYERS
                                      JUSTICE